Citation Nr: 1112098	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-34 602	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of both hips.  

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.

4.  Entitlement to service connection for cardiac disease, post bypass surgery and pacemaker implantation.

5.  Entitlement to service connection for a mental disability.

6.  Entitlement to service connection for disability of both knees and both legs.  


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO decisions of May 2007 and January 2008.  The appeal was remanded by the Board in March 2010, to provide the Veteran with a hearing on appeal before a Veterans Law Judge.  Such a hearing was scheduled for January 2011.  The veteran was notified of the scheduled time and place at his current address of record but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus be adjudicated without further delay based upon all the evidence presently of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that the disabilities at issue had their inception during the course of his duties in service when he spent hours walking the flight line and inhaling fumes from the planes as a security policeman.  He also asserts he was exposed to fumes from gasoline and paint.  



	Procedural posture

The Veteran filed a claim for entitlement to service connection for heart disease and mental problems in January 2007.  These claims were denied in May 2007 and he was provided with notice of the decision in the same month.  In September 2007 the Veteran filed another claim for heart disease and mental problems, as well as the other four disabilities at issue herein, making no reference whatsoever to the May 2007 denial.  The RO mistakenly initially treated the previously-denied claims as though they were final; notifying the Veteran that new and material evidence would be required to reopen them, and characterizing them in that light in the January 2008 decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, review of the matter shows that the May 2007 denial had not yet become final as the Veteran continued to pursue the claims within one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As he filed the notice of disagreement leading to the instant appeal in February 2008, within one year of the May 2007 decision, the notice of disagreement could be viewed as applicable to either or both rating decisions.  

In any case, review of the October 2008 Statement of the Case shows that the RO characterized the claim for entitlement to service connection for heart disease in its proper posture, and performed a review of the claim on a de novo basis at that time.  Given that the Veteran's own written arguments are pertinent to the essential claim for service connection, it would appear that he is actually aware of the proper posture of the case.  Furthermore, he received notice of the information and evidence not of record necessary to substantiate the claim; the information and evidence that VA will seek to provide; and the information and evidence that he, as the claimant, is expected to provide in the RO's January 2007 letter.  We therefore conclude that proceeding with appellate review of the claim for entitlement to service connection for heart disease at this point involves no prejudice to the Veteran.



	Medical records 

As the record stands presently, the Veteran's claims file contains no medical evidence reflecting his physical condition proximate to service.  His service medical records have been obtained, but the next earliest post-service medical records available for review in the claims file are dated in 2001.  The Veteran himself has not advised the VA of any medical care proximate to service; indeed, in his application for VA compensation, he claims that all of his disabilities began in January 2003.  However, the available medical records contain multiple references to him as a poor historian and even the most superficial review of the records indicates that his disabilities began prior to January 2003.  

Close review of the VA medical records contained in the file reveals a mention of a six week hospitalization for detoxification at the Little Rock VA Medical Center in the 1980s, and another hospitalization at the Oklahoma City VA Medical Center in 1993.  Thus, it would appear that the Veteran received at least some medical care at VA prior to establishing entitlement to VA pension benefits in 2002.  All VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to non-VA medical care, the records available contain various vague references by the Veteran of a post-service workplace injury, a heart attack in the 1990s, and of prior disc surgery to his back; however, most of these references are not specific enough to identify where he received such treatment.  As the appeal must be remanded anyway, the Veteran should be provided with another opportunity to identify medical records dated more proximate to service which may help to support his claims for service connection.  The Veteran is again informed that any evidence, medical or otherwise, reflecting his physical condition proximate to service will be helpful to his claim.  We note, that in connection with his 2002 claim for VA pension benefits, the Veteran reported having had back surgery in 1990 at a hospital in Hot Springs, Arkansas.  These records have not been obtained for review.  This information is specific enough that an attempt to obtain them should be made upon remand, however.

	Medical nexus opinions required

Historically, the Veteran's service records confirm his statement that he served as a security guard during service.  The records do not contain specific information corroborating his assertions about exposure to paint, gasoline, and airplane fumes, but these assertions are certainly consistent with his situation as reflected in his service records.  

Review of his service treatment records in particular reveals that his lungs, his lower extremities, his heart and vascular system were deemed to have been entirely normal upon his discharge from service.  Chest X-ray studies performed in 1972 and 1973 were interpreted as normal.  

Due to complaints of low back pain, he was provided with an orthopedic evaluation during service.  An X-ray study was interpreted as showing a normal lumbar spine except for an incomplete fusion of the neural arch of S1.  During a June 1973 orthopedic examination he reported having been injured during a pre-service automobile accident when he had developed back pain which had then gradually resolved.  Although he was having some back pain at that time, he reported it was not constant and did not interfere with his ability to take Kung Fu self defense lessons.  Upon clinical examination, the Veteran had a normal spine on palpation and inspection, with complete painless and free full range of motion, and no local tenderness.  The examiner characterized the incomplete fusion of the neural arch of S1 shown on X-ray as spina bifida occulta, and rendered a diagnostic impression of spina bifida occulta at S1 with mild low back pain.  The Veteran was given some exercises designed to strengthen his core muscles and increase lumbar flexibility, and instructed to return as needed.  No further orthopedic follow-up visits are reflected in his service treatment records, although the Veteran was not discharged from active duty until three months later.

The Veteran's service treatment records also reflect several episodes of breathlessness, dizziness, and syncope, and at least one episode of passing out, which was attributed to excessive alcohol use.  In November 1971, the veteran was admitted to the hospital for complaints of dizziness and syncopal attacks.  The final diagnosis was hyperventilation syndrome.  In December 1971, the Veteran was readmitted for similar complaints.  A chest X-ray was normal.  The final diagnosis was an upper respiratory infection, probably viral.  On separation examination in June 1973, it was noted that he had been previously diagnosed as having hyperventilation syndrome.  On further neurological investigation and hospital testing, all systems were deemed normal upon close evaluation.  It was noted that he had dizziness of unknown etiology that was intermittent and posturally induced.  No lung or cardiac disability was identified.  

All the recent medical records available for review reflect that the Veteran's treating physicians attribute most of his multiple medical problems to smoking and alcohol abuse.  He is a long-time heavy smoker, with significant lung disease, including chronic obstructive pulmonary disease and significant heart disease, culminating in a coronary artery bypass surgery with implantation of a pacemaker in 2008.  He also has degenerative joint disease of his lumbar spine, confirmed by X-ray.  The available medical records do not reflect any specific evaluation or treatment for degenerative joint disease of his hips.  

Although VA examinations have been provided to the Veteran in connection with these claims, review of the examination reports reveals that the Veteran's claims file was not provided to the examiners; thus the examiners were not able to review the Veteran's service treatment records, including those summarized above, in order to render informed medical opinions as to whether the claimed disabilities are related to service in any way.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Upon review of the current status of each claim, the Board identifies various gaps in the medical information contained in the record.  With regard to the Veteran's hips, the evidence is not conclusive as to the exact nature of the disability being claimed.  At different points throughout the claims process, he has asserted he has joint disease and pain with weakness in his legs related to his cardiac insufficiency.  Thus, upon examination, the examiner should clearly identify all impairment shown, and render an opinion as to the relationship to service, if any.  The Veteran himself is invited to submit written clarification as to the exact hip disability he is claiming and how he believes it is related to his two years of service.

With regard to the Veteran's lumbar spine claim, the examiner is requested to render an opinion as to whether the Veteran's currently-shown lumbar spine degenerative joint disease is related to the low back pain in service.  A discussion as to whether the apparently-congenital spina bifida occulta at S1 is related in any way to the current lumbar spine degenerative joint disease is requested as well.  If so, the examiner is requested to specify whether the complaints of low back pain in service represent a superimposed injury to the spina bifida.

With regard to the Veteran's chronic obstructive pulmonary disease and cardiac disease, recognizing the overwhelming treatment evidence attributing these disabilities to the Veteran's smoking and alcoholism, the examiner is requested to render an opinion as to whether any part of the currently-shown disease could be attributable to service, taking into consideration the Veteran's theory of exposure to aircraft fumes, gasoline fumes, and paint fumes during service.  In particular, however, the examiner is requested to review the service medical records pertaining to the dizziness and hyperventilation shown in service and render an opinion as to whether these symptoms represented precursors to the Veteran's lung disease or to the arrhythmia for which the Veteran was given a pacemaker, or if any other relationship to the unexplained symptoms in service is apparent.  

	Limited jurisdiction

In his September 2007 claim for service connection, the Veteran specifically identified all six disabilities listed on the title page.  The RO denied the benefits sought in a January 2008 rating decision, providing notice of the denial in a January 2008 letter.  The Veteran filed a notice of disagreement as to "the decision that was made on my case" in February 2008.  The Board finds that this February 2008 statement constitutes a notice of disagreement with the January 2008 decision, because it was filed within the requisite time period and when read in its entirety; it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case as to the issues of entitlement to service connection for a mental disability and entitlement to service connection for disability of both knees and both legs however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA inpatient and outpatient treatment afforded to the Veteran at the Little Rock VA Medical Center and the Oklahoma City VA Medical Center, including related clinics and facilities, at any time between September 1973, (when the Veteran was discharged from service) and 2002 (the date of the earliest VA medical records currently contained in the file).  

2.  The RO should provide the Veteran with another opportunity to identify the names and addresses of all medical care providers who treated him for any of the claimed disabilities since his discharge from service.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.  In particular, the RO should seek a release form to obtain records reflecting a back surgery in 1990 at a hospital in Hot Springs, Arkansas.

3.  After the medical records requested above have been obtained, the veteran should be afforded VA medical examinations by physicians with expertise in orthopedics and cardio-pulmonary disorders.  The claims folder, including all records obtained pursuant to the above requests, must be made available to the examiners for review before the examinations.  All tests and studies deemed helpful by the examiners should be performed in conjunction with the examinations, to include X-ray studies and any other helpful diagnostic testing of the Veteran's hips.  All opinions expressed must be based upon records review in conjunction with clinical examination and test results.  All opinions regarding nexus to service should be expressed in terms of whether the particular disability is more, less, or equally likely related to service, and in what way.  The complete rationale for all opinions expressed must be fully explained.

Orthopedic questions:  The examiner should clearly identify all bilateral hip impairment shown, and render an opinion as to the relationship to service, if any.  The examiner is requested to render an opinion as to whether any currently-shown low back disability is related in any way to the in-service back findings and symptoms, to include discussion of the spina bifida noted in service, as appropriate.  If the evidence of record is insufficient to render such an opinion (for instance, if the RO is unable to obtain the records reflecting the alleged 1990 back surgery, and the examiner deems these records necessary for an informed opinion), or if the examiner is unable to render any opinion with reasonable medical certainty, this should be fully explained.  

Cardio-pulmonary questions:  The examiner should render an opinion as to whether any part of the currently-shown lung disease could be attributable to service, to include comment upon the Veteran's theory of exposure to aircraft fumes, gasoline fumes, and paint fumes during service.  The examiner is requested to review the service medical records pertaining to the dizziness and hyperventilation shown in service and render an opinion as to whether these symptoms represented precursors to the Veteran's lung disease or to the recently-documented cardiac arrhythmia.  The examiner is also requested to identify whether the Veteran has any lower extremity/hip impairment which may be attributed to his cardiac condition.  Again, if the evidence of record is insufficient to render such an opinion, or if the examiner is unable to render any opinion with reasonable medical certainty, this should be fully explained.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to service connection for a mental disability and entitlement to service connection for disability of both knees and both legs.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


